DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "Inner layer" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution the limitation will be interpreted as the “inner portion” of the “transport layer.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and 10-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US Pub No. 2008/0220185 to Fan.
Regarding Claims 1-4 and 10-14
	Fan teaches a multilayer fabric comprising a base layer having an inside and a face side and a hydrophilic transport layer having an inner portion adjacent to the inside of the base layer comprising branches for directing the transport of adsorbed liquid (220, 240) and an outer portion of the transport layer (210) (Fan, abstract, fig. 1, paragraph [0023], claim 13). The base layer is a woven fabric and therefore comprises ducts, wherein the outer portion of the transport layer is arranged conically and is disposed through the at least one duct of the base layer to the face side to cause liquid to be transported through the base layer by the transport layer (Id., claim 1). Fan teaches that the transport layer and the base layer may comprise natural fibers such as cotton fibers (Id., paragraph [0034]). Fan teaches that the transport layer may be surface-modified by chemical coating or plasma treatment (Id., paragraph [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims 1-4 and 10-14 above, in view of USPN. 5,291,617 to Moretz.
Regarding Claims 5-7
	Fan does not appear to teach a breathable hydrophobic covering layer. However, Moretz teaches a multilayer moisture management fabric comprising an outer moisture permeable hydrophobic fabric layer (Moretz, abstract, fig. 1). Moretz teaches that the outer layer is a moisture vaporization layer and is positioned adjacent to a hydrophilic layer (Id., column 6, lines 50-58). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite fabric of Fan and to include a hydrophobic breathable cover layer as taught by Moretz, motivated by the desire to form a conventional moisture managing fabric providing a moisture vaporization layer to better manage and eliminate the moisture transported through the fabric. The resulting structure of the cover layer on the composite fabric of Fan would necessarily meet the limitations of the outer portion of the transport layer being disposed between the base layer and the cover layer and the transport layer having at least one terminal at a location between the base layer and the covering layer.  
Regarding Claims 8
	Fan does not teach that the base layer is necessarily hydrophobic. However, Moretz teaches a multilayer moisture management fabric comprising multiple layers of both hydrophilic and hydrophobic fabrics (Moretz, abstract). Moretz teaches that layering hydrophobic and hydrophilic layers adjacent to each other results in the exertion of a . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims 1-4 and 10-14 above, in view of USPN. 5,217,782 to Moretz, hereinafter referred to as Moretz-782.
Regarding Claim 9
	Fan does not appear to teach a breathable hydrophobic inner layer. However, Moretz-782 teaches a multilayer moisture management fabric comprising a thick inner moisture permeable hydrophobic fabric layer (Moretz-782, abstract). Moretz-782 teaches that utilizing a hydrophobic moisture permeable inner layer in conjunction with a hydrophilic wicking body provides a breathable, comfortable and dry environment with efficient wicking of moisture away from the skin, particularly next to the hydrophobic layer (Id., column 6, lines 3-31). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite fabric of Fan and to include a hydrophobic breathable inner layer as taught by Moretz-782, motivated by the desire to form a conventional moisture managing fabric providing increased comfort and dryness to the user. 

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims 1-4 and 10-14 above, in view of US Pub No. 2014/0178667 to Hatfield.
Regarding Claims 15-18
	Fan does not teach the inclusion of an omniphobic layer. However, Hatfield teaches an oleophobic, hydrophobic laminated article for use in apparel, sleeping bags and tents, and prevents the passage of liquids (omniphobic) (Hatfield, abstract, paragraph [0015] and [0017]). Hatfield teaches that the omniphobic layer is formed with a surface modified chemical coating and may comprise synthetic fibers and materials (Id., paragraph [0023], [0025], and [0026]). Fan teaches that the omniphobic composite provides protection from various liquid hazards and harsh environments (Id., paragraphs [0002]-[0005]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite material of Fan and to include an omniphobic layer as taught by Hatfield, motivated by the desire to form a conventional moisture control fabric having improved protection against harsh environments and liquid hazards. 
Regarding Claims 15-16 and 20
	Fan does not teach the inclusion of an omniphobic layer. However, Hatfield teaches an oleophobic, hydrophobic laminated article for use in apparel, sleeping bags and tents, and prevents the passage of liquids (omniphobic) (Hatfield, abstract, paragraph [0015] and [0017]). Hatfield teaches that the omniphobic layer is formed by a surface modified chemical coating onto a fabric substrate (Id., paragraph [0023], [0025], and [0026]). Fan teaches that the omniphobic composite provides protection from various liquid hazards and .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Hatfield as applied to claims 15-18 above, and further in view of USPN. 7,850,766 to Haggquist.
Regarding Claim 19
	The limitations of the claims have been set forth above. Hatfield further teaches that the omniphobic laminate comprises an inner lining and a breathable membrane component (Hatfield, abstract). 
	The prior art combination does not teach a semipermeable adsorptive carbon liner. However, Haggquist teaches a protective fabric for use in garment products comprising a semipermeable adsorptive carbon liner which protects the wearer by blocking harmful substances from penetrating the fabric (Haggquist, abstract, column 2, lines 8-56). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite material of Fan and to include an adsorptive carbon layer as taught by Haggquist, motivated by the desire to form a conventional moisture control fabric having improved protection against harmful substances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.